Sapfold, J.
The action was trespass to try the ■title to a lot in the town of Mobile, and to recover .-damages, for the detention pursuant to the statute, brought in the Circuit Court of Mobile. Innerarity, as plaintiff below, effected a recovery, from which Ryder, in his life-time, sued out this writ of error, •and which, after the suggestion of his death, has been prosecuted by his heirs. The questions for revision, ■appear from exceptions talien on the trial, and relate -exclusively to the admission, by the Court, of evidence,’ offered by the plaintiff below, which was objected to, by the then defendant.
The first document thus admitted as evidence, •was a certificate of the register and receiver of the land office, at Jackson Court House, Mississippi, acting, ex officio, as commissioners — certifying, that the claim, No. 22, in the report of the commissioners, No. 7, was confirmed. This certificate bears date the 4th November, 1822, and is in the usual form for lots which had not been surveyed. It purports to have been issued pursuant to the act of Congress, of the 8th May, 1822, entitled, “ an act, •confirming claims to lots, in the town of Mobile.” — ■ It recognises the representatives of Issabella Campbell -(she being original claimant,) as the then claimants and declares a confirmation of their claim asa donation; and that they were “entitled to a patent fora lot containing three arpents, situate back of the town of ■Mobile, and claimed by virtue of a Spanish order of .■survey, dated 10th August, 1810; to be located and ■surveyed, agreeably to th,e law’s, usages, and customs of the Spanish government, and the laws of the United States, in such cases made and provided.”— Then follow a plat and certificate of the survey, in *20due form, by the principal deputy surveyor, in conformity to the certificate of confirmation. It ascertains the metes and bounds, and contents of the lot, and is dated in 1823.
In connection with which, Innerarity also gave in evidence a transcript from the land office of the proper district, of the .said Spanish title, whereon said certificate was founded: which transcript was proved by a witness produced, to have been correctly copied from the records of the land office, in which said Spanish titles had been filed, under the act of congress, in such case made and provided. This Spanish title consists of a petition, by said Issabella Campbell, to the Spanish commandant of the date of August 1,1810, as aforesaid: stating that she was then ah inhabitant of Mobile, and was anxious to obtain a tract of land, which was vacant, on which .to employ her slayes, in making a garden — •“ on the back part of the town, bounded, on the south side, by John Forbes &• Co.’s land; on the east, by Joac-him street, and on the other sides, by vacant land and soliciting the commandant, to grant her a title -for three or four arpents of land, in the place designated.
To which is annexed an order of the commandant, granting the three arpents of land in the place mentioned, and a direction to the deputy surveyor, to measure the same for her use, under the exact condition,- that they should be established within the peremptory term of one year, from that date; and .then she should apply to the general intendency, for her title, in form. Signed “ Cayetano Perez.
To this is subjoined the certificate of the register .of the land office, dated 18th November, 1823, cer*21tifying the same to be a true extract from the original record of the eiaim, as aforesaid, from the book of written evidence of claims, then in his office ; and that a certificate of ■ confirmation,. by the commissioners, for the same had been granted, as above described.
The other portion of the evidence objected to, but admitted by the Court, is stated thus, that “ the plairitiff then, deraigned his title to the land mentioned in said Spanish title, and said certificate from the^original Spanish grantee or donee, to John Forbes & Co. by a conveyance from said donee or grantee to said John Forbes & Co., and from said John Forbes & Co. to himself, by producing and reading in evidence, a decree in Chancery,” — -which was exhibited.
It is unnecessary to examine the legality of of the Chancery proceedings, or decree. The only objection made to it, as evidence, was, that the defendant was not a party to the suit or decree ; that he, at the time, held the premises as an adverse claimant ; and that the particular premises were not named or described in the decree. It may be noticed, however, that the decree, pursuant to the object of the bill, embraces equally, by a general provision, all the real estate which belonged to the late firm of John Forbes & Co., within the State. Also, that no objection is made to the title, as deraigned from the Spanish grantee or donee, to John Forbes & Co. It is stated to have been by a conveyance from the .one to the othor, and is presumed to have been legally executed, and duly proven.
The grounds of exception to the certificate, as evidence, are stated to have been — that it was not, by law, evidence of title against a defendant in posses*22sion ; and was unaccompanied by any warrant of survey or location.
The admission of the evidence referred to, is the only cause assigned for error.
1. The first exception, relates to the certificate of confirmation. If, for the reason, that the lot in question had not been surveyed under the authority of the United Slates, previous to the issuance of this certificate, or the want of any other corroborating testimony, the plaintiff below did not produce evidence sufficient to entitle him to recover, that circumstance could not determine the admissibility of the certificate as evidence. It would only have furnished a ground of objection to the recovery, and authority for requesting instructions from the Court to thejury, to that effect. But as that question is not presented by the record, or any other, relating to-the effect of the certificate as evidence, it is most proper to decline the expression of any opinion, whether such objection could have been sustained or not; yeti would not drop the slightest intimitalion that it could. The only question on this point, is, whether the certificate was admissible as evidence? This must depend on the nature of the title intended to be sustained by it, and the various acts of legislation by the general and state governments, in relation to titles of this, description ; these acts on the part of the general government, are numerous and complicated. In as much, however, as my opinion has been fully declared upon them in two previous decisions during the present term, it is considered unnecessary to repeat the review of them now, except as relates to a few of the principles, particularly involved in this case, and not fully embraced by *231be former. The cases referred to, are Hallett vs. Eslava,a and Lewis vs. Goguette.b
The question respecting the competency of the certificate of confirmation as evidence, has been argued with reference to the provision contained in the statute of this State, entitled “an act making further regulations in judicial proceedings.c It is, “ that all certificates issued in pursuance of any act of Congress, by any of the boards of commissioners, register of a land office, or any other person duly au-thorised to issue such certificate, upon any warrant or order of survey, or to any donalion or pre-emption claimants, for any lands in this territory, shall be taken and received as vesting a full, complete, and legal title iri the person in whose favor the said certificate is granted, to the lands therein mentioned, anc Lis, her or their assigns, so far as to enable the holdei of such certificate to maintain any action thereon and lhe same shall be received in evidence, as such, in any Court of this territory.” Our Constitution subsequently adopted, recognised the force and validity of all the territorial acts, not repugnant there to, until they shall expire, or be repealed, as the lawn of the State. I l 1 \ ) 3
In the case of Lewis vs. Goguette, I maintained that a just interpretation of this statute, mustequallj apply it to all certificates that had been or might h legally granted, pursuant to acts of Congress then ex isting, or which might afterwards be passed, author-ising certificates of the grade and dignity contempla ted—that is, “to .all certificates upon any warrant, or order of survey, orto any donation or pre-emptior claimants.” -1 also attempted to show, that the vari ous acts of Congress, relating to land claims of thf i r e i *24description of these, from the acts of 1803 and 1804, to that under which this certificate issued, are to be construed as statutes in pari materia; that they all have a necessary dependence on each other; and that certificates of the same kind, under either, are of the’ same dignity, and have the same legal effect. My opinion remains the same. This certificate was issued by the commissioners of the land office, pursuant to the act of the 8th May, 1822, “confirming claims to lots in the town of Mobile,” &c.
In the case of Hallett vs. Eslava, it was shewn, from an examination of the several previous acts of congress, respecting laud claims, in the district east of Pearl river, and the act, under which this certificate issued, that the first and second sections of the latter recognised all proceedings, legally had under the former acts; and declared valid, all claims to town lots, founded on complete grants, or, on any orders of survey, requettes, permissions to settle, or other evidences of claim, existing prior to the 20th December, 1803; and which claims of either kind,were derived from the French, British, or Spanish authorities : also, all claims to lots, founded on private conveyances, which were passed through the office of the commandant, or other evidence, supposed to be founded on grants lost by time and accident; provided, in each case, that the claims had been reported by the cemrnissioners, as required by the acts, and were valid, in the opinion of the commissioners, making the reports thereon.
The fourth section of the same acts contains a further provision, which appears fully to embrace claims of the description of this. It is, “that for all other claims to lots in the town aforesaid, reported *25as aforesaid, which are contained in the report of the register and receiver, and which, by the said report, appear to have been built upon, or improved and occupied, on or before the 15th day of April, 18L3, the claimants shall be entitled to grants therefor, as donations : “ Provided, that in all such claims where the quantity claimed is not ascertained, no one claim shall be confirmed for a quantity exceeding seven thousand two hundred square feet; and provided, also, that all the confirmations and grants piovided to be made by this act, shall amount only to a relinquishment, forever, on the part of the United States, of all right and title whatever, to the lots of land so confirmed or granted.”
The 5th section provides, that the Commissioners ‘‘shall have the same power to direct the manner in which all lands confirmed by ibis act shall be located and surveyed, and also to decide between the parties in. all conflicting and interfering claims, as are given by the act entitled, ‘an act supplementary to the several acts for adjusting claims to land and establishing land offices in the district east of the island of New Orleans.’”
It appears to have been the policy of the government to recognize the validity of all inchoate, as well as more perfect titles, in Mobile and the adjacent country, existing prior to the 20th December, 1803 — about the tirneol the cession of the coumry by France, to the United States: also to respect and confirm, as donations, all claims arising from imn provement and occupancy prior to the 15lh April, 1813, near the time the United States took possession of the country.
*26The act last referred to, is that of 1819 :n the 11th section of which provides, that the surveyor for the lands south of the State of Tennessee, shall, with the consent and approbation of the President of the United States, appoint a principal deputy surveyor, for the lands within the district east and west of Pearl river; “and whose duty it shall be to survey; or cause to be surveyed, by his other deputies, the lands, the claims to which are confirmed, and that are directed to be granted as donations, where the same have not been already surveyed, and the lands which may be claimed by right of pre-emption, whenever directed by the register and receiver; and to execute such other surveys as rnay be necessary for the ascertainment of the lands, the title or claim to which is embraced in the Report of the Commissioners aforesaid.”
It was also provided by the same act, that the register and receiver should have power to examine the claims recognized, confirmed or provided to be granted, by the provisions thereof; also claims to the right of pre-emption; and that they should make out to each claimant entitled in their opinion thereto, a certificate, according to the nature of the case, under such instructions as they might receive from the Commissioner of the general land office; and on the presentation at the general land office of such certificate for a confirmed claim, or for a donation, according to the provisions of the act; and where it should appear to the satisfaction of the Commissioner of the general land office that the certificate had been fairly obtained, then and in that case, a patent should be granted in like manner as for other lands of the United States.
*27This brief examination will suffice to show that the act of 8th May, 1822, under which this certificate issued, placed all land claims of the different kinds mentioned, on the same ground of validity; declared that in all cases of claims of the description of this, in favor of Isabel Campbell, which were contained in the report of the register and receiver, and favorably reported on, “the claimants should be entitled to grants therefor, as donations;” and which grants should amount to relinquishments forever on the part of the United States.
How far the certificates were conclusive of the rights attempted to be sustained by them, is a distinct question, not presented by this record, but one on which an opinion was intimated in the previous cases refered to.
As respects the objection that this certificate was unaccompanied with any warrant of survey or location, it. is considered a sufficient answer, that the act of 1819 referred to, contains a sufficient warrant. It made it the duty of the surveyor to survey the lands, the claims to which were confirmed and directed to be granted as donations, where the same had not been already surveyed, whenever directed by the register and receiver; and to execute such other surveys as might be necessary for the ascertainment of the lands, the title or claim to which, was embraced in the report of the commissioners. Nothing appearing to the contrary, the presumption is, that this claim was contained in the report of the commissioners, and that the report was favorable in relation to it — indeed the certificate refers to it, as contained in the commissioners’ report, No. 7. It may be added, that the certificate itself contains in *28substance a warrant, by expressing that the claim is “to be located and surveyed agreeably to the laws, usages and customs of the Spanish government, and the laws of the United States in such cases made and provided.”
It is further objected by the plaintiff in error, that the certificate is uncertain as to the identity or location of the lot; that it only expresses the contents to be “ three arpents, situate back of the town of Mobile,” and claimed by virtue of a Spanish order of survey, dated 10lh August., 1810.” The Spanish order of survey (in connexion with the claimant’s selection, as already shown) describes the lot to be “on the back part of the town, bounded on the south side by John Forbes & Co’s land, on the east by St. Joakim street, and on all other sides by vacant land.” The plat, with its accompanying certificate of survey, by the principal deputy surveyor of the United Stales, purports to define the location in all respects, with precision. But it is contended, he had no sufficient data for his government, and may have regulated the location by the direction of the claimant. Whether the circumstance of his having been an agent of the government, acting under official obligation, would preclude any objection of that kind : or whether there may not; have been evidence, aliunde., to satisfy it, arc not. (as before remarked,) questions presented for our consideration. The only question on this point raised by the record is, whether under the circumstances the certificate was evidence for what it. could prove. It is also objected that, the transcript of this claim as taken from the records of the land office, were inadmissible as evidence ; because it is only a sworn copy of a trans*29lation of the originals, and consequent]v two removes from tho best evidence, when the originals are presumed to remain within reach of the. party ; and that, there was no proof of the signature of the Snai'i.sb ‘commalulant. This objection is supposed to derivo strength from the opinion referred to in the case of Ballet, vs. Eslaca, and from a late decision of the Supreme Court of the United Slates.
The expressions relied on in the case of Hallett against Eslava, had reference alone to such documents as had not passed through the land office, and undergone the scrutiny of investigation required by law from the commissioners—such as had not receiv ed any sandion from this government—such as were not offered in aid of the certificates; but such as were offered in opposition to them. When offered with that view, it was said, a “French patent ought to be produced, that it might appear whether it had been authenticated by any authoritative official seal which proved itself, or could he proved ; or its absence should have been accounted for and supplied according to ihe rules of evidence”
The decision of the Supreme Court of ihe United States, to which allusion has been made, was in the case of The United States vs. Aredondo, et al.a The circumstances of that case were so far different from these, 1 lint the main question decided in that, can have no direct influence on this case. Butsomeofthe principles declared by that Court, are supposed to affect, the character of the evidence of this certificate and of the Spanish order of survey, as transcribed from the books of the land office. The counsel on each side, claim advantage from different principles, expressed in the same opinion. It was delivered by *30Mr. Justice Baldwin. In speaking of the establishment of land claims, he said, “ it was a legal presumption that public and responsible officers claitil-ing and exercising the right of disposing of the public domain, did it by order and consent of the government in whose name the acts were done; that otherwise the confusion and uncertainty of titles and papers would be infinite, even in this couutry ; “especially in the States whose tenures to land depend on every description of inceptive, vague and inchoate equities, arising in the grads of evidence, by the various intermediate acts, to a full and legal consummation, by patent under the great seal.”— That the signature of the officers and the genuineness of the papers must be proved by witnesses, or authenticated by an official seal. That to require any farther proof, would be an entire novelty in our jurisprudence, as a rule of equity, or principle of law' or justice.
He also declared it to be an “universal principle, that, where power or jurisdiction is delegated to any public officer or tribunal, over a subject matter, and its' exercise is confided to his or' their discretion— the acts so done, are binding and valid, as to the subject matter; and individual rights will not be disturbed, collaterally, for any thing done, in the exercise of that discretion, within the authority and. power conferred. The only questions which can arise between an individual claiming a right under the acts done, and the public, or any person, denying its validity, are power in the officer, and fraud in the party. All other questions are settled by the decision made, or the act done, by the tribunal or officer—whether executive,a legislative,b judicial,c or *31special ;a unless an appeal is provided for, or other revision, by some appellate or supervisory tribunal, is prescribed by law.
It may be seen, that, these remarks are used with reference to claims, or evidences of titles emanating from other governments, than those under whose laws the attempt is made to establish them; and that after such have received the sanction of any tribunal or officer, under this government, legally autho-rised to investigate, determine and report on their validity—a decision so made, is evidence of the authority and genuineness of the grant.
The same opinion remarks, in reference to many of the land laws—particularly those by which we are governed, that “these laws being in pari mate-ria, ” and referred to in the one giving jurisdiction to that Court, they must, be taken as one law. That the manifest object of the law, in directing those claims to be filed, which were valid by the laws of nations, was, that they should be adjudicated on accordingly, by the authorised tribunal. That, “ to impute to congress the intention of directing them to be filed, described and recorded—and forever barred, if not. so recorded, and of ordering the tribunal, to examine and decide on their validity; and, in the same sentence, withhold from the same tribunal, the power of doing it, by the principles of the same law, on which they were founded, and by which they were made valid, would be utterly inconsistent with every rule of law.”b See also, Lacroix vs. Chamberlain c
These principles, it is conceived, may be applied to the certificate before us, and to the Spanish claim on which it was granted, by the commissioners—■ *32the}' may assist in determining the question of the admissibility of the former, as evidence. When the aid of our statute of 1812, before referred to, is also invoked, I see no principle, on which the eortiticate of confirmation could have been rejected, when of-ferred.in evidence. If there was a necessity forgoing behind it, and showing any of the evidence on which it was granted, perhaps it. could only have been that avowed, as the object, by the counsel for the defendant in error — the better to identify the lot, and define its location.
2. The oilier exception to the evidence, received on the trial is, that relating to the admissibility of the decree, shewing a conveyance of the title to the lot, from the firm of John Forbes & Co. A very brief notice is sufficient to dispose of this question.
It is objected only that the plain 1 iif in error, was not a party to the suit or decree; and that they do not name or describe the particular premises.
There is conceived to be no doubt of the ¡lower of Chancery, (nor is it: questioned,) in a proper case, to decree a conveyance of real or personal estate. — It is no less clear, that such conveyance may be evidence against all the world, equally as though it had been voluntarily made between competent, parties, on sufficient consideration, and with all legal solemnity. The fact that there may have been an adverse" claimant to the properly, can make no difference: such conveyance affects not his claim or tide: it only-transfers the right, whatever it. may be, of one of the parties in the suit, to anolher, or to a purchaser under the decree; and renders it neither more nor less valid, against an adverse claimant, and stranger to the decree, than if no such transfer had taken *33place, and the right were prosecuted by the former' proprietor. The adverse claimant, has only the same title to resist in either event, and has no right to object, that the holder of the opposing title, has been changed, by this, more than any other legal mode of conveyance. The objection that, the lot was not particularly named or described, in the decree, is equally unavailable. The object of the suit and decree, was to effect a sale and conveyance of all the real estate, belonging to the firm of Job ft Forbes & Co., situate within this Slate, as a means of closing the business of the firm. Such are the directions and provisions of the dec.ee — consequently, there can be no uncertainty whether or not. this lot was embraced.
The opinion of the Court is, that there is no error, on either point of exception. Let the judgment be affirmed.
Taylor, J., not sitting.

 3 Stew. & Porter, 105


 ib. 184.


 Aik. Dig. 233.


 L.L. 758.


 6 Peters, 691.


 1Cr 170-


 4 Wheat, 423; 2 Pet. 412; 4 Pet. 563


 11 Mass.R 227; 11S& R429,adopted in 2Pet 167-8.


 20 John. R 739-40; 2 Daw.P. C. 521


 Page720-21


 12Wheat 599


 Aik. Dig. 287